 

Moody National REIT II, Inc. 8-K [mnrtii-8k_052616.htm]

 

Exhibit 10.5

 

PROMISSORY NOTE

 

LOAN TERMS TABLE Lender: KeyBank National Association, a national banking
association, its successors and assigns Loan No.: 10105719 Lender’s Address: 127
Public Square, Cleveland, Ohio 44114-1306 Borrower: MOODY NATIONAL YALE-SEATTLE
HOLDING, LLC, a Delaware limited liability company Borrower’s Address: 6363
Woodway, Suite 110, Houston, Texas 77057 Property: Real property located at 1800
Yale Avenue, Seattle, WA 98101 in King County, Washington and certain personal
property Closing Date: May 24, 2016 Original Principal Amount: $56,250,000.00
Maturity Date: February 23, 2017 Interest Rate: The rate at which the
outstanding principal amount of the Loan bears interest from time to time in
accordance with Article II of the Loan Agreement. Monthly Debt Service Payment
Amount: An amount equal to interest on the Loan in arrears on such Payment Date
with respect thereto. Payment Date: July 1, 2016 and the first (1st) day of each
calendar month thereafter during the term of the Loan.  

  

1.             Loan Amount and Rate. FOR VALUE RECEIVED, Borrower promises to
pay to the order of Lender, the Original Principal Amount (or so much thereof as
is outstanding from time to time, which is referred to herein as the
“Outstanding Principal Balance” or “OPB”), with interest on the unpaid OPB from
the date of disbursement of the Loan (as hereinafter defined) evidenced by this
Promissory Note (“Note”) at the Interest Rate. Interest on the outstanding
principal balance of the Loan shall be calculated as provided in the Loan
Agreement (as hereinafter defined). The loan evidenced by this Note will
sometimes hereinafter be called the “Loan.” The above Loan Terms Table
(hereinafter referred to as the “Table”) is a part of the Note and all terms
used in this Note that are defined in the Table shall have the meanings set
forth therein. “Interest Period” shall have the meaning set forth in the Loan
Agreement.

 

2.             Principal and Interest Payments. Payments of principal
(including, without limitation, pursuant to Section 2.2.1(b) of the Loan
Agreement) and interest shall be payable on the dates specified in the Loan
Agreement, except that the Outstanding Principal Balance and all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.

 





 



 

3.             Security for Note. This Note is secured by a first deed of trust,
mortgage, or deed to secure debt (which is herein called the “Security
Instrument”) encumbering the Property. This Note, the Security Instrument, that
certain Loan Agreement between Borrower and Lender of even date herewith (the
“Loan Agreement”) and all other documents and instruments existing now or after
the date hereof that evidence, secure or otherwise relate to the Loan and
pursuant to which any Person assumes or incurs an obligation for the benefit of
Lender, including any assignments of leases and rents, other assignments,
security agreements, financing statements, guaranties, indemnity agreements
(including environmental indemnity agreements), letters of credit, or
escrow/holdback or similar agreements or arrangements, together with all
amendments, modifications, substitutions or replacements thereof, are sometimes
herein collectively referred to as the “Loan Documents” or individually as a
“Loan Document.” All amounts that are now or in the future become due and
payable by Borrower under this Note, the Security Instrument, or any other Loan
Document, including any prepayment premiums payable pursuant to the Loan
Agreement as well as all applicable expenses, costs, charges, and fees, will be
referred to herein as the “Debt.” The remedies of Lender as provided in this
Note, any other Loan Document, or under applicable law shall be cumulative and
concurrent, may be pursued singularly, successively, or together at the
discretion of Lender, and may be exercised as often as the occurrence of an
occasion for which Lender is entitled to a remedy under the Loan Documents or
applicable law. The failure to exercise any right or remedy shall not be
construed as a waiver or release of the right or remedy respecting the same or
any subsequent default.

 

4.             Intentionally Omitted.

 

5.             Payments. All amounts payable hereunder shall be payable in
lawful money of the United States of America to Lender at Lender’s Address or
such other place as the holder hereof may designate in writing, which may
include at Lender’s option a requirement that payment be made by wire transfer
of immediately available funds in accordance with wire transfer instructions
provided by Lender. Each payment made hereunder shall be made in immediately
available funds and must state the Borrower’s Loan Number. If any payment of
principal or interest on this Note is due on a day other than a Business Day (as
hereinafter defined), such payment shall be made on the next succeeding Business
Day. Any payment on this Note received after 1:00 o’clock p.m. local time at the
place then designated as the place for receipt of payments hereunder shall be
deemed to have been made on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. All amounts due under this Note shall
be payable without set off, counterclaim, or any other deduction whatsoever. All
payments from Borrower to Lender following the occurrence and during the
continuation of an Event of Default shall be applied in such order and manner as
Lender elects in reduction of costs, expenses, charges, disbursements and fees
payable by Borrower hereunder or under any other Loan Document, in reduction of
interest due on the Outstanding Principal Balance, or in reduction of the
Outstanding Principal Balance. Lender may, without notice to Borrower or any
other person, accept one or more partial payments of any sums due or past due
hereunder from time to time while an Event of Default exists hereunder, after
Lender accelerates the indebtedness evidenced hereby, or after Lender commences
enforcement of its remedies under any Loan Document or applicable law, without
thereby waiving any Event of Default, rescinding any acceleration, or waiving,
delaying, or forbearing in the pursuit of any remedies under the Loan Documents.
Lender may endorse and deposit any check or other instrument tendered in
connection with such a partial payment without thereby giving effect to or being
bound by any language purporting to make acceptance of such instrument an accord
and satisfaction of the indebtedness evidenced hereby. As used herein, the term
“Business Day” shall have the meaning set forth in the Loan Agreement.

 



 2

 

 

6.             Late Charge. If any sum payable under this Note or any other Loan
Document, other than principal due at maturity or upon acceleration of the Loan,
is not received by Lender within five (5) days of the date on which it was due,
Borrower shall pay to Lender an amount (the “Late Charge”) equal to the lesser
of (a) five percent (5%) of the full amount of such sum or (b) the maximum
amount permitted by applicable law in order to help defray the expenses incurred
by Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such Late Charge
shall be secured by the Security Instrument and other Loan Documents. The
collection of any Late Charge shall be in addition to, and shall not constitute
a waiver of or limitation of, a default or Event of Default hereunder or a
waiver of or limitation of any other rights or remedies that Lender may be
entitled to under any Loan Document or applicable law.

 

7.             Default Rate. Upon the occurrence of an Event of Default
(including the failure of Borrower to make full payment on the Maturity Date),
Lender shall be entitled to receive and Borrower shall pay interest on the
Outstanding Principal Balance at the Default Rate (as defined in the Loan
Agreement), as more fully set forth in the Loan Agreement.

 

8.             Origination, Administration, Enforcement, and Defense Expenses.
Subject to any express provision of any Loan Document providing otherwise,
Borrower shall pay Lender, on demand, all Administration and Enforcement
Expenses (as hereinafter defined) now or hereafter incurred by Lender, together
with interest thereon at (x) if no Event of Default exists, the Interest Rate,
or (y) if an Event of Default exists, the Default Rate, from the date paid or
incurred by Lender until such fees and expenses are paid by Borrower, whether or
not an Event of Default or Default then exists. Provided no Event of Default has
occurred, fees and expenses related solely to origination and administration of
the Loan shall be limited to reasonable fees and expenses, but charges of rating
agencies, governmental entities or other third parties that are outside of the
control of Lender shall not be subject to the reasonableness standard, except to
the extent limited by applicable law. For the purpose of this Note,
“Administration and Enforcement Expenses” shall mean all fees and expenses
incurred at any time or from time to time by Lender, including legal (whether
for the purpose of advice, negotiation, documentation, defense, enforcement or
otherwise), accounting, financial advisory, auditing, rating agency, appraisal,
valuation, title or title insurance, engineering, environmental, collection
agency, or other expert or consulting or similar services, in connection with:
(a) the origination of the Loan (provided, however, that so long as Borrower
shall have paid the fees and expenses relating to origination of the Loan as of
the Closing Date, interest shall not accrue thereon), including the negotiation
and preparation of the Loan Documents and any amendments or modifications of the
Loan or the Loan Documents, whether or not consummated; (b) the administration,
servicing or enforcement of the Loan or the Loan Documents, including any
request for interpretation or modification of the Loan Documents or any matter
related to the Loan or the servicing thereof (which shall include the
consideration of any requests for consents, waivers, modifications, approvals,
lease reviews or similar matters and any proposed transfer of the Property or
any interest therein), (c) any litigation, contest, dispute, suit, arbitration,
mediation, proceeding or action (whether instituted by or against Lender,
including actions brought by or on behalf of Borrower or Borrower’s bankruptcy
estate or any indemnitor or guarantor of the Loan or any other person) in any
way relating to the Loan or the Loan Documents including in connection with any
bankruptcy, reorganization, insolvency, or receivership proceeding; (d) any
attempt to enforce any rights of Lender against Borrower or any other person
that may be obligated to Lender by virtue of any Loan Document or otherwise
whether or not litigation is commenced in pursuance of such rights; and (e)
protection, enforcement against, or liquidation of the Property or any other
collateral for the Loan, including any attempt to inspect, verify, preserve,
restore, collect, sell, liquidate or otherwise dispose of or realize upon the
Loan, the Property or any other collateral for the Loan. All Administration and
Enforcement Expenses shall be additional Debt hereunder secured by the Property,
and may be funded, if Lender so elects, by Lender paying the same to the
appropriate persons and thus making an advance on Borrower’s behalf.

 



 3

 



 

9.             Prepayment. Except as otherwise provided in the Loan Agreement,
Borrower shall not have the right to prepay the Loan in whole or in part prior
to the Maturity Date.

 

10.           Maximum Rate Permitted by Law. All agreements in this Note and all
other Loan Documents are expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount agreed to be paid hereunder for
the use, forbearance, or detention of money exceed the Maximum Legal Rate (as
defined in the Loan Agreement). If, from any circumstance whatsoever,
fulfillment of any provision of this Note or any other Loan Document at the time
performance of such provision shall be due shall involve exceeding the Maximum
Legal Rate, then, ipso facto, the obligations to be fulfilled shall be reduced
to allow compliance with the Maximum Legal Rate, and if, from any circumstance
whatsoever, Lender shall ever receive as interest an amount that would exceed
the Maximum Legal Rate, the receipt of such excess shall be deemed a mistake and
shall be canceled automatically or, if theretofore paid, such excess shall be
credited against the principal amount of the indebtedness evidenced hereby to
which the same may lawfully be credited, and any portion of such excess not
capable of being so credited shall be refunded immediately to Borrower.

 

11.           Events of Default; Acceleration of Amount Due. Lender may in its
discretion, without notice to Borrower, declare the entire Debt, including the
Outstanding Principal Balance, all accrued interest, all costs, expenses,
charges and fees payable under any Loan Document, and Lender shall have all
remedies available to it at law or equity for collection of the amounts due,
upon the occurrence and during the continuance of any of the following (the
“Events of Default”): an “Event of Default” (as defined in the Loan Agreement or
in any other Loan Document) under the Loan Agreement or any other Loan Document.

 

12.           Time of Essence. Time is of the essence with regard to each
provision contained in this Note.

 

13.           Transfer and Assignment. This Note may be freely transferred and
assigned by Lender. Borrower’s right to transfer its rights and obligations with
respect to the Debt, and to be released from liability under this Note, shall be
governed by the Loan Agreement.

 

14.           Authority of Persons Executing Note. Borrower warrants and
represents that the persons or officers who are executing this Note and the
other Loan Documents on behalf of Borrower have full right, power and authority
to do so, and that this Note and the other Loan Documents constitute valid and
binding documents, enforceable against Borrower in accordance with their terms,
and that no other person, entity, or party is required to sign, approve, or
consent to, this Note.

 



 4

 



 

15.           Severability. The terms of this Note are severable, and should any
provision be declared by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions shall, at the option of Lender, remain
in full force and effect and shall in no way be impaired.

 

16.           Borrower’s Waivers. Borrower and all others liable hereon hereby
waive presentation for payment, demand, notice of dishonor, protest, and notice
of protest, notice of intent to accelerate, and notice of acceleration, stay of
execution and all other suretyship defenses to payment generally. No release of
any security held for the payment of this Note, or extension of any time periods
for any payments due hereunder, or release of collateral that may be granted by
Lender from time to time, and no alteration, amendment or waiver of any
provision of this Note or of any of the other Loan Documents, shall modify,
waive, extend, change, discharge, terminate or affect the liability of Borrower
and any others that may at any time be liable for the payment of this Note or
the performance of any covenants contained in any of the Loan Documents.

 

17.           Governing Law. LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK (“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE, THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THIS NOTE, THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 



 5

 



 

18.           JURISDICTION AND VENUE. ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS (“ACTION”) MAY AT LENDER’S OPTION BE INSTITUTED IN (AND IF
ANY ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT THE
ELECTION OF LENDER BE TRANSFERRED TO) ANY FEDERAL OR STATE COURT IN THE CITY OF
NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE OR FORUM NON CONVENIENS OF ANY SUCH ACTION, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY ACTION.
BORROWER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE,
OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN
SECTION 19 HEREOF AND AGREES THAT SERVICE OF PROCESS AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
BORROWER IN ANY SUCH ACTION IN THE STATE OF NEW YORK. BORROWER SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS.

 

19.           Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) by telecopier
(with answer back acknowledged) and with a second copy to be sent to the
intended recipient by any other means permitted under this Section, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

  If to Lender: KeyBank National Association     1200 Abernathy Road, Suite 1550
    Atlanta, Georgia 30328     Attention: Jennifer Power, Vice President        
with a copy to: Katten Muchin Rosenman LLP     550 South Tryon Street, Suite
2900     Charlotte, North Carolina 28202     Attention: Daniel S. Huffenus, Esq.
            If to Borrower: Moody National Yale-Seattle Holding, LLC     6363
Woodway, Suite 110     Houston, Texas 77057     Attention: Brett C. Moody      
  with a copy to: Gresham Savage Nolan & Tilden, PC     501 W. Broadway, Suite
800     San Diego, California 92101     Attention: Jerome A. Grossman    

 



 6

 

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

 

20.           Avoidance of Debt Payments. To the extent that any payment to
Lender or any payment or proceeds of any collateral received by Lender in
reduction of the Debt is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, to Borrower (or
Borrower’s successor) as a debtor in possession, or to a receiver, creditor, or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the portion of the Debt intended to have been satisfied by
such payment or proceeds shall remain due and payable hereunder, be evidenced by
this Note, and shall continue in full force and effect as if such payment or
proceeds had never been received by Lender whether or not this Note has been
marked “paid” or otherwise cancelled or satisfied or has been delivered to
Borrower, and in such event Borrower shall be immediately obligated to return
the original Note to Lender and any marking of “paid” or other similar marking
shall be of no force and effect.

 

21.           Nonrecourse. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in this Note, the Loan Agreement, the Security Instrument
or the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under this
Note, the Loan Agreement, the Security Instrument and the other Loan Documents,
or in the Property, the Rents (as defined in the Loan Agreement), or any other
collateral given to Lender pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
given to Lender, and Lender, by accepting this Note, the Loan Agreement, the
Security Instrument and the other Loan Documents, agrees that it shall not sue
for, seek or demand any deficiency judgment against Borrower in any such action
or proceeding under or by reason of or under or in connection with this Note,
the Loan Agreement, the Security Instrument or the other Loan Documents. The
provisions of this Section shall not, however, (i) constitute a waiver, release
or impairment of any obligation evidenced or secured by any of the Loan
Documents; (ii) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(iii) affect the validity or enforceability of the Guaranty or Environmental
Indemnity, or any of the rights and remedies of Lender thereunder; (iv) impair
the right of Lender to obtain the appointment of a receiver; (v) impair the
enforcement of any assignment of leases and rents contained in the Security
Instrument and any other Loan Documents; or (vi) constitute a prohibition
against Lender to seek a deficiency judgment against Borrower in order to fully
realize the security granted by the Security Instrument or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property.

 



 7

 

 

(a)         Nothing contained herein shall in any manner or way release, affect
or impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs) incurred or suffered by Lender arising out of or in connection with
the following:

 

(i)           fraud or material willful misrepresentation by Borrower, Master
Tenant, Principal or Guarantor (or any of their respective Affiliates which are
controlled by Borrower, Master Tenant, Principal and/or Guarantor) or any agent,
employee or other person with actual or apparent authority to make statements or
representations on behalf of Borrower, Master Tenant, Principal, or Guarantor
(or any of their respective Affiliates which are controlled by Borrower, Master
Tenant, Principal and/or Guarantor) in connection with the Loan (“apparent
authority” meaning such authority as the principal knowingly or negligently
permits the agent to assume, or which he holds the agent out as possessing);

 

(ii)          the gross negligence or willful misconduct of Borrower, Principal,
Master Tenant or Guarantor (or any of their respective Affiliates which are
controlled by Borrower, Master Tenant, Principal and/or Guarantor), agent, or
employee of the foregoing;

 

(iii)         material physical waste of the Property;

 

(iv)         the removal or disposal of any portion of the Property during the
continuation of an Event of Default without the replacement of same, to the
extent the same is material to the operation of the Property;

 

(v)          the misapplication, misappropriation, or conversion by Borrower (or
any of its Affiliates which are controlled by Borrower, Master Tenant, Principal
and/or Guarantor), Principal, Master Tenant or Guarantor of (A) any Insurance
Proceeds paid by reason of any loss, damage or destruction to the Property, (B)
any Awards received in connection with a Condemnation of all or a portion of the
Property, (C) any Rents or other Property income or collateral proceeds, or (D)
any Rents paid more than one month in advance (including, but not limited to,
security deposits);

 

(vi)         during the continuation of an Event of Default, the failure to
either apply rents or other Property income, whether collected before or after
such Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;

 

(vii)        failure to maintain insurance or to pay taxes and assessments
(unless Lender is escrowing funds therefor and fails to make such payments or
has taken possession of the Property following an Event of Default, has received
all Rents from the Property applicable to the period for which such insurance,
taxes or other items are due, and thereafter fails to make such payments) to the
extent that the revenue from the Property is sufficient to pay such amounts as
well as other costs of servicing the Debt and of operating the Property;

 



 8

 



 

(viii)       failure to pay charges for labor or materials or other charges or
judgments that can create Liens on any portion of the Property, to the extent
that the revenue from the Property is sufficient to pay such amounts as well as
other costs of servicing the Debt and of operating the Property (and other than
any election by Lender not to make funds held in any applicable Reserve Fund
available therefor, so long as no Event of Default then exists and Borrower has
otherwise complied with the applicable terms of the Loan Documents related to
such disbursement);

 

(ix)         any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

 

(x)          any failure by Borrower to comply with any of the representations,
warranties or covenants set forth in Sections 4.1.37 or 5.1.19 of the Loan
Agreement;

 

(xi)         Borrower and/or Master Tenant fails to permit on-site inspections
of the Property, fails to maintain its status as a Special Purpose Entity or
comply with any representation, warranty or covenant set forth in Section 4.1.30
of the Loan Agreement or fails to appoint a new property manager upon the
request of Lender as permitted under the Loan Agreement, each as required by,
and in accordance with, the terms and provisions of the Loan Agreement or the
Security Instrument;

 

(xii)       Borrower and/or Master Tenant’s failure to comply with Section 2.7
of the Loan Agreement, and/or the Cash Management Agreement relating to the
establishment of a Cash Management Account and/or the institution of cash
management generally;

 

(xiii)       any amendment, modification or termination of the Master Lease
without Lender’s consent;

 

(xiv)       any amendment or modification of the Franchise Agreement without
Lender’s consent (to the extent such consent is required under the Loan
Documents);

 

(xv)        the termination, surrender or cancellation of the Franchise
Agreement by Master Tenant without Lender’s prior written consent or the
termination or cancellation of the Franchise Agreement by Franchisor (as a
result of the action or omission of Borrower or Master Tenant) prior to the
expiration date of the Franchise Agreement unless such termination or
cancellation is solely the result of Master Tenant’s failure to pay the
franchise fees and other charges due under the Franchise Agreement and such
failure to pay is solely the result of revenue from the Property being
insufficient to pay such amounts as well as other costs of servicing the Debt
and of operating the Property provided that the foregoing shall not apply to the
extent that (A) Borrower would otherwise be liable under this subsection (xvi)
and (B) during the continuance of a Cash Sweep Period, Lender has not made funds
available to Borrower to pay the charges described above;

 



 9

 



 

(xvi)       Breakage Costs not being paid;

 

(xvii)      Borrower’s failure to obtain and/or maintain the Interest Rate Cap
Agreement (as defined in the Loan Agreement) or Replacement Interest Rate Cap
Agreement (as defined in the Loan Agreement), as applicable, as required
pursuant to Section 2.2.17 of the Loan Agreement; and/or

 

(xviii)     any loss, cost, expense, damage, claim or other obligation
(including reasonable attorneys’ fees and court costs) incurred or suffered by
Lender related, directly or indirectly, to the removal and/or modification of
any shoring mechanisms located at or adjacent to the Property (including,
without limitation, any tie-back rods and anchors and/or pins) pursuant to the
Easement Agreement.

 

(b)         Notwithstanding anything to the contrary in this Note, the Loan
Agreement or any of the other Loan Documents,

 

(i)           Borrower and any general partner of Borrower shall be personally
liable for the Debt if (A) Borrower fails to obtain Lender’s prior written
consent to any voluntary Transfer if as required by the Loan Agreement or the
Security Instrument, which Transfer results in (x) the transfer of the Property,
(y) a change in control of Borrower and/or Master Tenant, and/or (z) a transfer
of a fifty percent (50%) or greater direct or indirect interest in Borrower or
Master Tenant; (B) Borrower fails to obtain Lender’s prior written consent to
any Indebtedness or voluntary Lien encumbering the Property; (C) Borrower and/or
Master Tenant shall at any time hereafter make an assignment for the benefit of
its creditors; (D) Borrower and/or Master Tenant fails to maintain its status as
a Special Purpose Entity or comply with any representation, warranty or covenant
set forth in Section 4.1.30 of the Loan Agreement as required by, and in
accordance with, the terms and provisions of the Loan Agreement or the Security
Instrument, and such failure is cited as a factor in the substantive
consolidation of Borrower and/or Master Tenant with any other person; (E) other
than at Lender’s written request, Borrower, Master Tenant or any Principal
admits, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; (F) Borrower fails to make the first full
monthly payment of principal and interest on or before the first Payment Date;
(G) Borrower and/or Master Tenant files (other than at Lender’s request),
consents to, or acquiesces in a petition for bankruptcy, insolvency, dissolution
or liquidation under the Bankruptcy Code or any other Federal or State
bankruptcy or insolvency law, or there is a filing of an involuntary petition
against Borrower, Master Tenant or any Principal under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law in which Borrower,
Master Tenant or Guarantor or any Principal colludes with, or otherwise assists
any party in connection with such filing, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower, Master
Tenant or such Principal from any party; or (H) there is substantive
consolidation of Borrower, Master Tenant or any Restricted Party with any other
Person in connection with any federal or state bankruptcy proceeding involving
Guarantor or any of Affiliate of Guarantor and one of the factors cited as the
bases therefor is a breach by Borrower or Master Tenant of any representation,
warranty or covenant contained in Section 4.1.30 of the Loan Agreement.

 



 10

 



 

(c)         Nothing herein shall be deemed to constitute a waiver by Lender of
any right Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code to file a claim for the full amount of the Debt
or to require that all collateral shall continue to secure all of the Debt.

 

22.           Miscellaneous. Neither this Note nor any of the terms hereof,
including the provisions of this Section, may be terminated, amended,
supplemented, waived or modified orally, but only by an instrument in writing
executed by the party against which enforcement of the termination, amendment,
supplement, waiver or modification is sought, and the parties hereby: (a)
expressly agree that it shall not be reasonable for any of them to rely on any
alleged, non-written amendment to this Note; (b) irrevocably waive any and all
right to enforce any alleged, non-written amendment to this Note; and (c)
expressly agree that it shall be beyond the scope of authority (apparent or
otherwise) for any of their respective agents to agree to any non-written
modification of this Note. This Note may be executed in several counterparts,
each of which counterpart shall be deemed an original instrument and all of
which together shall constitute a single Note. The failure of any party hereto
to execute this Note, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. If Borrower consists of more than
one person or entity, then the obligations and liabilities of each person or
entity shall be joint and several and in such case, the term “Borrower” shall
mean individually and collectively, jointly and severally, each Borrower. As
used in this Note, (i) the terms “include,” “including” and similar terms shall
be construed as if followed by the phrase “without being limited to,” (ii) any
pronoun used herein shall be deemed to cover all genders, and words importing
the singular number shall mean and include the plural number, and vice versa,
(iii) all captions to the Sections hereof are used for convenience and reference
only and in no way define, limit or describe the scope or intent of, or in any
way affect, this Note, (iv) no inference in favor of, or against, Lender or
Borrower shall be drawn from the fact that such party has drafted any portion
hereof or any other Loan Document, (v) the words “Lender” and “Borrower” shall
include their respective successors (including, in the case of Borrower, any
subsequent owner or owners of a fee interest in the Property or any part thereof
or any interest therein and Borrower in its capacity as debtor-in-possession
after the commencement of any bankruptcy proceeding), assigns, heirs, personal
representatives, executors and administrators, (vi) the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or,” (vii) the words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Note refer to this Note as a whole and not to any particular
provision or section of this Note, (viii) an Event of Default shall “continue”
or be “continuing” until such Event of Default has been waived in writing by
Lender, and (ix) in the computation of periods of time from a specified date to
a later date, the words “from and including” and the words “to” and “until” each
means “to but excluding.” Wherever Lender’s judgment, consent, approval or
discretion is required under this Note or Lender shall have an option, election,
or right of determination or any other power to decide any other matter relating
to the terms of this Note, including any right to determine that something is
satisfactory or not (“Decision Power”), such Decision Power shall be exercised
in the sole and absolute discretion of Lender except as may be otherwise
expressly and specifically provided herein. Such Decision Power and each other
power granted to Lender upon this Note or any other Loan Document may be
exercised by Lender or by any authorized agent of Lender (including any servicer
or attorney-in-fact), and Borrower hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent. BORROWER ACKNOWLEDGES
AND AGREES THAT IT HAS BEEN PROVIDED WITH SUFFICIENT AND NECESSARY TIME AND
OPPORTUNITY TO REVIEW THE TERMS OF THIS NOTE, THE SECURITY INSTRUMENT, AND EACH
OF THE LOAN DOCUMENTS, WITH ANY AND ALL COUNSEL IT DEEMS APPROPRIATE, AND THAT
NO INFERENCE IN FAVOR OF, OR AGAINST, LENDER OR BORROWER SHALL BE DRAWN FROM THE
FACT THAT EITHER SUCH PARTY HAS DRAFTED ANY PORTION HEREOF, OR THE SECURITY
INSTRUMENT, OR ANY OF THE LOAN DOCUMENTS.

 



 11

 



 

23.           Waiver of Counterclaim and Jury Trial. BORROWER HEREBY KNOWINGLY
WAIVES THE RIGHT TO ASSERT ANY COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR
ITS AGENTS. ADDITIONALLY, TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON
THE LOAN OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THE LOAN, THIS NOTE,
THE SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN), OR ACTION OF BORROWER
OR LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S MAKING OF THE
LOAN.

 

24.           Local Law Provisions. In the event of any inconsistencies between
the terms and conditions of this Section and any other terms and conditions of
this Note, the terms and conditions of this Section shall be binding.

 

NONE.

 

[NO FURTHER TEXT ON THIS PAGE]

 



 12

 



 

Intending to be fully bound, Borrower has executed this Note effective as of the
day and year first above written.

 



  BORROWER:       MOODY NATIONAL YALE-SEATTLE
HOLDING, LLC, a Delaware limited liability company

 

  By: /s/ Brett C. Moody   Name: Brett C. Moody   Title: President

 

Signature Page To Promissory Note



 

